 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
10
11    AMELIA SALDANA, as trustee of the Saldana           CASE NO.: 4:18-CV-01049-HSG
      Revocable Family Trust and JOSE G.
12    SALDANA, JR., trust beneficiary,                    [The Honorable Haywood S. Gilliam, Jr.]
13                             Plaintiffs,                JUDGMENT OF DISMISSAL
14             v.
15    WELLS FARGO BANK, N.A.; BANK OF
      NEW YORK MELLON, f/k/a BANK OF NEW
16    YORK as Trustee for WORLD SAVINGS
      REMIC 24, TRUST, MORTGAGE PASS-
17    THROUGH CERTIFICATES, SERIES 24, US
      BANK NATIONAL ASSOCIATION AS
18    LEGAL TITLE TRUSTEE FOR TRUMAN
      2016 SC6 TITLE TRUST and DOES 1 through
19    100, inclusive,
20                             Defendants.
21

22
23             On June 4, 2019, the Court entered an order granting the motions to dismiss (Dkt. Nos. 59 &
24    61) brought by defendant WELLS FARGO BANK, N.A., successor by merger with Wells Fargo
25    Bank Southwest, N.A., formerly known as Wachovia Mortgage, FSB and World Savings Bank,
26    FSB (“Wells Fargo”), defendant THE BANK OF NEW YORK MELLON, formerly known as The
27    Bank of New York, and defendant U.S. Bank, National Association as Legal Title Trustee for the
28    Truman 2016 SC6 Title Trust. (collectively, the “Bank Defendants”.) The order granted the Bank

                                                                            CASE NO.: 4:18-CV-01049-HSG
     94000/HR0018/02319200-1                          1                       JUDGMENT OF DISMISSAL
 1    Defendants’ motions to dismiss without leave to amend as to all claims in the First Amended

 2    Complaint. (Dkt. No. 72.)

 3    ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 4             1.       The Bank Defendants’ motions to dismiss each claim in the First Amended
 5                      Complaint are GRANTED for the reasons set out in the Court’s June 4, 2019 order;

 6             2.       Plaintiffs’ claims are dismissed without leave to amend; and

 7             3.       Plaintiffs shall take nothing from the Bank Defendants in this action.
 8
 9
10    Dated: June 12, 2019
                                                              THE HON. HAYWOOD S. GILLIAM, JR
11                                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28

                                                                               CASE NO.: 4:18-CV-01049-HSG
     94000/HR0018/02319200-1                            2                        JUDGMENT OF DISMISSAL
